          Case
 Fill in this      13-46166
              information to identifyDoc   65
                                      the case:             Filed 02/08/19 Entered 02/08/19 10:07:15                    Desc Main
                                                              Document     Page 1 of 6
B 10 (Supplement 2) (12/11)             (post publication draft)
 Debtor 1              _____Patricia Lynn Hanson_________________________________________________________


 Debtor 2               ________________________________________________________________
 (Spouse, if filing)

 United States Bankruptcy Court for the: _Northern_____________ District of IL
                                                                                  (State)

                          Case number   ____________________________13-46166_______________




Form 4100R
Response to Notice of Final Cure Payment                                                                                              10/15

According to Bankruptcy Rule 3002.1(g), the creditor responds to the trustee’s notice of final cure payment.



 Part 1:         Mortgage Information

                                                                                                   Court claim no. (if
 Name of creditor:                ___Land Home Financial Services, Inc.___________________________________
                                                                                                   known): 8-1


 Last 4 digits of any number you use to identify the debtor’s account:                        __0380__ ____ ____ ____

 Property address:                ________________________________________________



                                  2965 Old Glory Dr., Yorkville, IL 60560




 Part 2:         Prepetition Default Payments

  Check one:

       Creditor agrees that the debtor(s) have paid in full the amount required to cure the prepetition default
       on the creditor’s claim.

       Creditor disagrees that the debtor(s) have paid in full the amount required to cure the prepetition default
        on the creditor’s claim. Creditor asserts that the total prepetition amount remaining unpaid as of the date             $ __________
        of this response is:


 Part 3:         Postpetition Mortgage Payment

  Check one:

       Creditor states that the debtor(s) are current with all postpetition payments consistent with § 1322(b)(5) of
        the Bankruptcy Code, including all fees, charges, expenses, escrow, and costs.

        The next postpetition payment from the debtor(s) is due on:                   ____/_____/______
                                                                                      MM / DD / YYYY

       Creditor states that the debtor(s) are not current on all postpetition payments consistent with § 1322(b)(5)
       of the Bankruptcy Code, including all fees, charges, expenses, escrow, and costs.
        Creditor asserts that the total amount remaining unpaid as of the date of this response is:
        a. Total postpetition ongoing payments due:                                                                       (a)   $26,619.45
        b. Total fees, charges, expenses, escrow, and costs outstanding:                                                  b)    $7,289.18

        c. Total. Add lines a and b.                                                                                      (c)$33,908.63     less
        Creditor asserts that the debtor(s) are contractually                                                             $5,200.62 in suspense
        obligated for the postpetition payment(s) that first became                                                       =$28,708.01
                                                                                            04/01/2018
        due on:

Form 4100R                                                      Response to Notice of Final Cure Payment                             page 1
           Case 13-46166                   Doc 65            Filed 02/08/19 Entered 02/08/19 10:07:15                          Desc Main
                                                               Document     Page 2 of 6

Debtor 1        ____Patricia L. Hanson                                                      Case number (if known) ____13-46166_________________________________




 Part 4:       Itemized Payment History


  If the creditor disagrees in Part 2 that the prepetition arrearage has been paid in full or states in Part 3 that the
  debtor(s) are not current with all postpetition payments, including all fees, charges, expenses, escrow, and costs,
  the creditor must attach an itemized payment history disclosing the following amounts from the date of the
  bankruptcy filing through the date of this response:
   all payments received;
   all fees, costs, escrow, and expenses assessed to the mortgage; and
   all amounts the creditor contends remain unpaid.




 Part 5:       Sign Here


  The person completing this response must sign it. The response must be filed as a supplement to the creditor’s
  proof of claim.

  Check the appropriate box::

        I am the creditor.
        I am the creditor’s authorized agent.



 I declare under penalty of perjury that the information provided in this response is true and correct
 to the best of my knowledge, information, and reasonable belief.
 Sign and print your name and your title, if any, and state your address and telephone number if different
 from the notice address listed on the proof of claim to which this response applies.




               /s/ Evan Lincoln Moscov                                                     Date     __2__/___8__/___19_____




 Print             Evan Lincoln Moscov                                                      Title    Attorney




 Company           Weinstein & Riley, P.S.



 If different from the notice address listed on the proof of claim to which this response applies:



 Address           325 Washington St., Ste. 303




                                                  Waukegan, IL 60085




 312.969.1977                                                                               EvanM@w-legal.com_




Form 4100R                                                      Response to Notice of Final Cure Payment                                       page 2
                                        Case 13-46166    Doc 65    Filed 02/08/19 Entered 02/08/19 10:07:15         Desc Main
                                                                     Document     Page 3 of 6
Loanhist.rpt                                                 Land Home Financial Services, Inc.
02/04/2019     1:06:29PM                                            Loan History Summary                                                                       Page #1


Loan ID               Borrower Name
5772000380            PATRICIA HANSON


Trans Date     Due      Trans               Rev      Trans                Principal             Interest            Escrow             Late Charge             Assist
Eff Date       Date     Desc             Code Flag   Amount          Amount           Balance   Amount     Amount            Balance   Amount        Balance   Amount

 01/18/19 04/01/18 Attorney Fees & Cost Assess
                                          0 0           (75.00)                  329,453.58                                                          106.50
 01/16/19 01/01/19 Late Charge Assess     0 0           (53.25)                  329,453.58                                            (53.25)       106.50
 01/07/19 12/01/18 Late Charge Assess     0 0           (53.25)                  329,453.58                                            (53.25)        53.25
 12/16/18
 12/07/18 04/01/18 Unapplied Payment        0 0      5,200.62                    329,453.58                                                            0.00
 11/30/18

                                                                                                              $0.00                                               $0.00
  Case 13-46166              Doc 65        Filed 02/08/19 Entered 02/08/19 10:07:15                             Desc Main
                                             Document     Page 4 of 6
                                                                                           3611 South Harbor Boulevard, Suite100
                                                                                                            Santa Ana, CA 92704
                                                                                                          Phone: (877) 557-9042
                                                                                                        https://servicing.lhfs.com/



 February 04, 2019

 PATRICIA HANSON
 2965 OLD GLORY DR
 YORKVILLE, IL 60560

 Payoff figures have been requested on the loan for the borrower and property described below.

 Loan ID: 5772000380
 PATRICIA HANSON
 2965 OLD GLORY DR
 YORKVILLE, IL 60560
 Loan Type: Conventional

 When remitting funds, please use our loan number to insure proper posting and provide us with the
 borrower's forwarding address. Funds received in this office after 12:00 noon will be processed on the
 next business day, with interest charged to that date.
 All payoff figures are subject to clearance of funds in transit. The payoff is subject to final audit when
 presented. Any overpayment or refunds will be mailed directly to the borrower. We will prepare the
 release of our interest in the property after all funds have cleared.
            Projected Payoff Date                                             2/4/2019
            Principal Balance                                             $329,453.58
            Interest thru 2/4/2019                                           $6,848.66
            Fees                                                             $7,289.18
            Prepayment Penalty                                                   $0.00
            Release Fees                                                         $0.00
            Funds owed by borrower                                               $0.00
            Funds owed to borrower                                         ($5,200.62)

            Total Payoff                                                  $338,390.80
            Per Diem                                                           $20.23
The next payment due is 4/1/2018. Payments are made by coupon on a monthly basis. The current
interest rate is 2.24100% and the P&I payment is $1,065.05.
 PLEASE CALL THE NUMBER LISTED BELOW TO UPDATE FIGURES PRIOR TO REMITTING
 FUNDS AS THEY ARE SUBJECT TO CHANGE WITHOUT NOTICE.
         Payment Instructions:                                            Wiring Instructions:
                                                                          Sunwest Bank
Check: Land Home Financial Services Inc.                                  2050 Main Street, Suite 100
       P.O. Box 25164                                                     Irvine, CA 92614
       Santa Ana CA 92799-5164                                            Routing: 122228003
       Attn: Payment Processing                                           Account: 0101246663
       Include Borrowers Loan Number                                       Phone: 877-557-9042
                                                                          Include LHFS loan number.
Disclosure: This is an attempt to collect a debt. Any information obtained will be used for that purpose (FDCPA 15 U.S.C. §§
1692 et seq). You are now communicating with a debt collector. It does not imply that Land Home Financial Services, Inc. is
attempting to collect money from anyone whose debt has been discharged pursuant to (or who is under the protection of) the
bankruptcy laws of the United States in such instances, it is intended solely for informational purposes and does not
constitute a demand for payment.




 PO1.rpt
 2/4/2019
 Case 13-46166      Doc 65        Filed 02/08/19 Entered 02/08/19 10:07:15         Desc Main
                                    Document     Page 5 of 6
                                                                  3611 South Harbor Boulevard, Suite100
                                                                                   Santa Ana, CA 92704
                                                                                 Phone: (877) 557-9042
                                                                               https://servicing.lhfs.com/




                          PATRICIA HANSON - Loan ID #5772000380



                                       FEE DETAILS


            Description                                     Amount
           Late Charge Payment                              $106.50

           Attorney Fees & Cost                              $75.00

           Prior Srvcr Escw Adv                            $7,107.68

                                                           $7,289.18




PO1.rpt
2/4/2019
      Case 13-46166            Doc 65   Filed 02/08/19 Entered 02/08/19 10:07:15 Desc Main
                                          Document     Page 6 of 6 3611 South Harbor Boulevard, Suite100
                                                                                           Santa Ana, CA 92704
                                                                                          Phone: (877) 557-9042
                                                                         https://specialservicing.lhfinancial.com/




February 4, 2019

Patricia Hanson                                              Regarding: Land Home Financial Services
                                                             Loan Number: 5772000380
2965 Old Glory Rd                                            2965 Old Glory Rd
Yorkville, IL 60560                                          Yorkville, IL 60560




Dear Valued Customer(s):


We have not received the payment(s) due beginning with 04/01/2018 on your mortgage loan. Please send the
amount shown below which includes any additional fees and charges due.


             Projected Reinstatement Date:              02/04/2019
             Number of Pmts Due:                        11
             Payment Due:                               $26,619.45
             Late Charges Due:                          $106.50
             NSF Fees Due:                              $0.00
             Legal Fees Due:                            $7,182.68
             Other Fees Due:                            $0.00
             Less Unapplied Funds:                      ($5,200.62)
             Default Interest Due:                      $0.00

             Total Amount Due:                          $28,708.01

We may report information about your account to credit bureaus. Late payments, missed payments, or other
defaults on your account may be reflected in your credit report. Send your payment immediately to the address
shown below. If you have any questions, you may call us at (877) 557-9042.




Sincerely,

Land Home Financial Services
PO Box 25164
Santa Ana, CA 92799-5164




Disclosure: This is an attempt to collect a debt. Any information obtained will be used for that purpose
(FDCPA 15 U.S.C. §§ 1692 et seq). You are now communicating with a debt collector. It does not imply
that Land Home Financial Services, Inc. is attempting to collect money from anyone whose debt has
been discharged pursuant to (or who is under the protection of) the bankruptcy laws of the United States
in such instances, it is intended solely for informational purposes and does not constitute a demand for
payment.
